         Case 1:20-cv-11530-FDS Document 8 Filed 09/21/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


THOMAS TURNER, an individual, on behalf
of herself and others similarly situated,

                         Plaintiff,

v.

LIBERTY MUTUAL RETIREMENT
BENEFIT PLAN; LIBERTY MUTUAL
MEDICAL PLAN; LIBERTY MUTUAL                        Civil Action No. 1:20-cv-11530-FDS
RETIREMENT BENEFIT PLAN
RETIREMENT BOARD; LIBERTY
MUTUAL GROUP INC., a Massachusetts
company; LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts company; and,
DOES 1 through 50, inclusive,

                         Defendants.



                               NOTICE OF APPEARANCE

       Shamis Beckley of McDermott Will & Emery LLP respectfully enters an appearance as

counsel for Defendants Liberty Mutual Retirement Benefit Plan, Liberty Mutual Medical Plan,

Liberty Mutual Retirement Benefit Plan Retirement Board, Liberty Mutual Group Inc. and

Liberty Mutual Insurance Company in this matter.

                                          Respectfully submitted,

                                          LIBERTY MUTUAL RETIREMENT BENEFIT
                                          PLAN, ET AL.

                                          By its attorneys,
                                          /s/ Shamis N. Beckley
                                          Shamis N. Beckley (BBO # 697425)
                                          MCDERMOTT WILL & EMERY LLP
                                          200 Clarendon Street
                                          Boston, Massachusetts 02116-5021




                                             1
          Case 1:20-cv-11530-FDS Document 8 Filed 09/21/20 Page 2 of 2



                                               Telephone: 617.535.4000
                                               Fax: 617.535.3800
                                               E-mail: sbeckley@mwe.com
Date: September 21, 2020




                                    CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to the registered participants in this matter as identified on the Notice of Electronic
Filing.

Date: September 21, 2020                       /s/ Shamis N. Beckley
                                               Shamis N. Beckley (BBO # 697425)




                                                  2
